DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 01/20/2022 the Amendment has been received on 01/31/2022.
            Claims 1-28 are currently pending in this application.

Response to Arguments

3.        Applicant’s arguments, see pages 8 and 9 filed on 01/31/2022, with respect to claims 1-28 have been fully considered and are persuasive. All of the previous rejections of claims 14, 15 and 17 in addition of objections of claims 16 and 18-21 have been withdrawn. Claims 1-13 and 22-28 are remaining allowable as it has been indicated in the previous Office action.

Allowable Subject Matter

4.         Claims 1-28 are allowed.

            With respect to claim 1, the most relevant prior art, Zhou et al. (US PAP 2020/0196972 A1) teach a system for performing material decomposition using a single energy spectrum x-ray dataset, the system comprising: a material basis generator configured to decompose the single energy spectrum x-ray dataset into at least two material basis images (see parageraphs 0060,0064, 0066, 0068, 0069, 0075, 0085 and 0102); and a sinogram generator configured to generate projection data from the at least two material basis images (see paragraphs 0074, 0078, 0080, 0082, 0086, 0088 and 0096; claims 2 and 3) but fails to explicitly teach or make obvious an en-chroma generator configured to regularize the material basis generator by enforcing an effective energy constraint as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 10, the most relevant prior art, Prabhu Verleker et al. (US PAP 2021/0007691 A1) teach a method for performing a material decomposition using a single energy spectrum x-ray dataset, the method comprising: accessing the single energy spectrum x-ray dataset (see paragraph 0054) but fail to explicitly teach or make obvious: 
    PNG
    media_image1.png
    194
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    56
    608
    media_image2.png
    Greyscale


             With respect to claim 14, Prabhu Verleker et al. (US PAP 2021/0007691 A1) teach a method for performing a material decomposition of a single energy spectrum x-ray dataset, the method comprising: accessing the single energy spectrum x-ray dataset; receiving a user-selection of a desired energy for decomposition (see paragraph 0054) but fails to explicitly teach or make obvious decomposing the single energy spectrum x-ray dataset into a linear combination of energy dependence function using the desired energy for decomposition as claimed in combination with all of the remaining limitations of the claim.
              With respect to claim 22, the most relevant prior art, Zhou et al. (US PAP 2020/0196972 A1) teach a medical imaging system comprising: an x-ray source configured to deliver x-rays to an imaging patient at a single selected x-ray energy spectrum; a controller configured to control the x-ray source to acquire a single energy spectrum x-ray dataset from the imaging patient at the single, selected x-ray energy spectrum; a material decomposition image reconstruction system comprising: a material basis generator configured to decompose the single energy spectrum x-ray dataset into at least two material basis images; and a sinogram generator configured to generate projection data from the at least two material basis images but fail to explicitly teach or make obvious an en-chroma generator configured to regularize the material basis generator by enforcing an effective energy constraint as claimed in combination with all of the remaining limitations of the claim.
            Claims 2-9, 11-13, 15-21 and 23-28 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (US PAP 2011/0052022 A1; see abstract; paragraphs 0005, 0011, 0033, 0039 and 0045; claim 4); Brown et al. (US PAP 2017/0278278 A1; see abstract; paragraphs 0011, 0013, 0034, 0036 and 0058; claims 1 and 19) and Walter et al. (US PAP 2009/0052621 A1; see paragraphs 0007, 0010-0016, 0023, 0035, 0038, 0039, 0041-0044, 0049, 0052, 0059, 0060 and 0067) teach the methods and apparatus for performing material decomposition using a single energy spectrum X-ray dataset.
7.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Irakli Kiknadze
/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  February 3, 2022